COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

THE STATE OF TEXAS,                              §                   No. 08-13-00010-CR
                           Appellant,
                                                 §                      Appeal from the
v.
                                                 §               Criminal District Court No. 1
JORGE SANCHEZ,
                           State.                §                 of El Paso County, Texas

                                                 §                    (TC#20100D04455)

                                                 §

                                          ORDER
       Pending before the Court is Appellee’s motion requesting that we order the State to

provide Appellee and his retained counsel a copy of the reporter’s record at no cost for use

during this appeal. Appellee asserts that he has become indigent during the course of this appeal

and he requests that we abate the appeal and remand the cause to the trial court for a hearing on

indigency. We decline to do so for the following reasons.

       The reporter’s record has been filed with this Court and the trial court clerk. Appellee’s

counsel should be permitted to utilize the reporter’s record on file with the district clerk in order

to prepare his brief. Additionally, Appellee’s counsel may review the reporter’s record on file

with this Court. Even if Appellee is indigent, we do not have authority to order the State or El

Paso County to pay for the preparation of an additional copy of the record for Appellee’s use.

                                                 1
However, if Appellee believes that a portion of the hearings below has not been included in the

reporter’s record, he may designate additional portions to be included in the reporter’s record

pursuant to Rule 34.6(c)(2) and (c)(3) at the appellant’s cost. TEX.R.APP.P. 34.6(c)(2), (3).

Finally, as a courtesy, the Clerk’s Office has prepared a CD of the electronic reporter’s record for

use by Appellee’s counsel. Appellee’s motion is DENIED.

       IT IS SO ORDERED THIS 20TH DAY OF MARCH, 2013.




                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                 2